        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------- x
                                     :
 UNITED STATES OF AMERICA
                                     :
           - v. -
                                     :          17 Cr. 680 (CM)
 CRAIG CARTON,
                                     :
                  Defendant.
                                     :
 ----------------------------------- x




                THE GOVERNMENT’S SENTENCING MEMORANDUM




                                               GEOFFREY S. BERMAN
                                               United States Attorney for
                                               the Southern District of New York



Brendan F. Quigley
Elisha J. Kobre
Assistant United States Attorneys
   - Of Counsel
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 2 of 26



       The Government makes this submission in advance of the sentencing of Craig Carton

(“Carton” or “the defendant”), which is scheduled for Friday, April 5, 2019. The Probation

Department calculates the applicable Guidelines range as 70 to 87 months’ imprisonment. As set

forth below, the Government submits that a sentence within that range, along with forfeiture and

restitution, is sufficient but not greater than necessary to serve the legitimate purposes of

sentencing.

       Carton’s arguments in favor of a lesser sentence rely principally on his charitable

endeavors, his gambling issues, and childhood trauma. These arguments ignore the duration,

extent, and nature of the offense conduct here. Carton’s fraud was not the result of an isolated loss

of impulse control or a one-time stumble when faced with purported “crushing gambling debts.”

Nor was it an arms-length fraud against anonymous or faceless counter-parties. Instead, over a

period of months, Carton repeatedly met with his victims, communicated with them, and lied to

them. He lied to get their money, and he lied to lull them into a false sense of security about the

status of their investments. He took the time to create fake contracts and to forge emails. He

communicated with his co-conspirators about moving investor funds through different bank

accounts. In short, Carton was far from charitable to his victims and instead perpetrated a

deliberate, extended, and serious fraud, one that is deserving of a serious punishment.

                                        BACKGROUND

       From at least in or about August 2016 through at least in or about August of 2017, Carton

defrauded investors out of millions of dollars, by falsely promising them he would invest their

funds in an event-ticket enterprise.

               Late Summer 2016: Carton Defrauds an Investor in Adele Tickets

       In August 2016, Carton was introduced to Ron DelGaudio, a Brooklyn pharmacy owner.

(Tr. 554). While meeting with DelGaudio, Carton represented that he had “access to tickets for
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 3 of 26



concerts,” including an upcoming concert tour by Adele and was seeking financing for the

purchase and re-sale of those tickets. (Tr. 555). Carton provided DelGaudio with an agreement,

purportedly giving Carton’s company, Misoluki, access to up to $4.5 million worth of Adele tickets

that had been obtained by Joseph Meli and Advance Entertainment, GX 1300, and, over the next

few weeks, discussed with DelGaudio the possibility of investing in the Adele tickets. (See

generally Tr. 555-56). During these discussions, Carton continually pushed the pace, telling

DelGaudio, for example, that “every week that passes will essentially put us two weeks behind in

available inventory.” (GX 540). Based on Carton’s representations, DelGaudio wired $1,000,000

to Carton on September 6, 2016 to fund the purchase of the Adele tickets, which would be re-sold

on the secondary market. (Tr. 562-63). However, the previous day, in an email chain discussing

their debts, Carton had told his co-conspirators, Meli and Michael Wright, “don’t forget I have

$1m coming tomorrow from ticket investor[.] will need to be discussed how to handle.” (GX

224).

        Carton and his partners-in-crime “handle[d]” DelGaudio’s money by spending it on

everything other than Adele tickets. Although Carton then wired $990,000 of DelGaudio’s money

to Meli’s company, Advance Entertainment, within days, almost all of that money was back in

another one of Carton’s back accounts. (GX 2305 (summary chart)). Carton sent $100,000 of

DelGaudio’s funds to yet another of his bank accounts, he sent $480,000 to two casinos, used

$250,000 to pay off another individual who had made him a gambling-related loan, and sent

$30,000 to a landscaping company. (Id.). Over the next few months, Carton and Meli both gave

DelGaudio purported updates on the status of his Adele investment—even though they had stolen

the money almost immediately after receiving it. (GX 1301; Tr. 570-72).




                                                2
           Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 4 of 26



                 Carton Defrauds an Investment Fund

          Weeks later, after misappropriating DelGaudio’s Adele investment, Carton began

negotiating with a New York-based investment fund, Brigade Capital, about financing Carton and

Meli’s purchase of tickets to live events.

          By early December 2016, Carton was nearing completion of his negotiations with Brigade

for a $10 million revolving loan, the proceeds of which were to be used exclusively for the

purchase of bulk tickets to particular live events for resale at a profit. (PSR ¶ 21).

          At the same time he was closing the deal with Brigade, Carton and his co-conspirators were

discussing Carton’s debts, including the need to pay back DelGaudio a return on his purported

Adele investment. For example, on December 5, 2016, Carton e-mailed Meli and Wright, stating

“Ron DelGaudio: $970,000 December 20[;] Harvey Klein: $550,000 [t]his Friday[;] Sands:

$280,000 ASAP.” (GX 736). In a text message sent the next day, December 6, 2016, Meli

expressly proposed to both Wright and Carton misappropriating the Hedge Fund’s loan “to repay

debts”:

                 We use [the Hedge Fund] money to repay debts. Where do
                 we get the money to buy tickets and further more what deal
                 do we offer the money provider for the tickets? We can not
                 pay [Hedge Fund] with other people’s money right away
                 because it does not work. We need [Hedge Fund] to buy
                 deals with long lead times and earn money in the interim and
                 use the earned money to replace the [Hedge Fund] funds in
                 ticket deals on the future. That is the math we have to figure
                 out and work it into a schedule to get down to zero [.]

(GX 54 (emphasis added); PSR ¶ 22).

          Carton and Brigade closed on the revolving loan agreement on December 8, 2016 (“the

Investment Agreement”). A key provision of the Investment Agreement was that, before Brigade

would forward money for a ticket investment, Carton was required to provide Brigade with a



                                                   3
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 5 of 26



written agreement “under which the applicable [tickets] shall be procured” (a “Ticket

Agreement”). (See GX 925 at 12-13; Tr. 57).

       Over the next two weeks, Brigade invested $4.6 million in three separate purported ticket

investment opportunities presented by Carton. Each time Carton presented Brigade with an

investment opportunity, he gave them a fraudulent Ticket Agreement and misappropriated the

investment. None of the $4.6 million was actually invested in tickets to events.

       First, on December 7, 2016, Carton sent Brigade agreements supposedly between Meli and

Anschutz Entertainment Group (“AEG”), which gave Meli the right to purchase blocks of tickets

to concerts by Katy Perry, Justin Bieber, the Chain Smokers, and Ariana Grande. (GX 933, GX

935). AEG had not, in fact, entered into any of these Ticket Agreements, and the Ticket

Agreements contained the forged signature of an AEG executive (Tr. 662-67). The following

day, December 8, 2016, Brigade sent $700,000 to Advance Entertainment, Meli’s company, to

finance the purchase of tickets to concerts pursuant to the Ticket Agreements with AEG. (See GX

2306 (summary chart)). The very next day, December 9, Meli wired $700,000 to a bank account

controlled by Carton and Wright. (See id.) From there, Carton sent $200,000 of that money to

Sugarhouse Casino, and $500,000 to Harvey Klein, see id., who testified at trial under a grant of

immunity. Ten days earlier, Carton had used a loan from Klein to pay DelGaudio back a purported

return on his Adele investment, see id., and Carton then used a portion of Brigade’s initial

investment to pay back Klein.

       Second, on December 15 and 16, 2016, Carton sent Brigade additional Ticket Agreements

between Meli and Brigade, purportedly giving Meli access to tickets to concerts by the Dead and

Company and Metallica. (GX 912, 913). Once again, AEG had not, in fact, entered into any of

these Ticket Agreements, and the Ticket Agreements contained the forged signatures of AEG



                                                4
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 6 of 26



executives. (Tr. 667-72). On December 19, 2016, based on Carton’s representations that the funds

would be used to purchase tickets pursuant to the Metallica Ticket Agreement, Brigade wired $1

million to Advance Entertainment, which Meli used to pay back two prior investors. (See GX

2309). Three days later, Brigade sent Advance Entertainment a further $900,000 to invest in the

Metallica tickets. (See GX 2310). Meli used $500,000 of this money to pay back a prior investor,

and then sent a total of $600,000 to Carton’s personal bank account, where it was further

misappropriated, as discussed more fully below.

       Finally, on December 18, 2016, Carton sent Brigade a Ticket Agreement that purportedly

gave him access to tickets to Metallica and Barbra Streisand concerts at Barclays Center and

Nassau Coliseum, put on by Brooklyn Sports and Entertainment (“BSE”). (GX 929). This

agreement was also fake; BSE had never entered into any such contract with Carton, and the

document contained a forged signature of BSE’s CEO. (Tr. 333-34). In addition, to induce

Brigade to invest in these concerts put on by BSE, Carton sent Brigade multiple doctored emails.

These included, GX 930, where Carton forwarded Brigade an email from BSE’s Chief of Staff

but added certain content, to make it appear as if he had a more definitive arrangement with BSE,

and GX 914, where Carton created, out of whole cloth, a purported email from BSE’s Chief of

Staff attaching a draft Ticket Agreement and instructing Carton to “please execute and we will do

the same,” which Carton forwarded onto Brigade.

       Based on Carton’s representations, Brigade wired $2 million to BSE on December 19,

2016, to finance the purchase of tickets to Metallica and Streisand shows at the Nassau Coliseum.

Carton, however, had other plans for this money. Unbeknownst to Brigade, Carton contacted BSE

and told them, falsely, that Brigade’s wire had been sent “in error” and should be re-directed to an

account for TierOne Tickets, which was controlled by Carton and Wright. (See GX 2113; Tr.



                                                 5
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 7 of 26



466). Based on its longstanding close relationship with Carton, BSE believed him and complied

with this request. (Tr. 469-70). Once in the TierOne Tickets account, Wright wired much of the

money to accounts that he controlled and used approximately $690,000 to pay back Desmond

Finger, who had previously extended Carton a loan which Wright guaranteed. (GX 2308). Most

of the rest of the money Brigade had earmarked for the BSE investment was further transferred

from TierOne to Carton’s personal Citibank account. (See id.) There, along with the money

Carton had received from Meli, it was used to pay, inter alia, DelGaudio an additional purported

return on his Adele investment; various expenses for Carton’s other businesses; and to pay

advances for Carton to take a holiday gambling trip to Seminole Hard Rock Casino:




(See GX 2311).




                                               6
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 8 of 26



       On December 22, 2016, after misappropriating the $1.9 million Brigade had sent to Meli

over the previous three days, and the $2 million Brigade had sent to BSE on December 19, Carton,

Meli, and Wright congratulated each other on their fraud, with Carton telling his co-conspirators

that they had “survived the death bullet”:




(GX 749).

               Meli Gets Arrested; Carton Continues the Fraud

       A little over a month later, on January 27, 2017, Meli was charged in this District with

securities fraud, wire fraud, and conspiracy to commit those offenses, and arrested by the FBI.

Carton, however, continued his fraud.

       In February and early March, Carton solicited a $400,000 investment from DelGaudio, to

be used to purchase All Access tickets to events at Nassau Coliseum. (Tr. 576-77). To assuage


                                                7
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 9 of 26



DelGaudio’s concerns, and to induce him to invest again, Carton falsely told DelGaudio he

himself had been a victim of Meli. (Tr. 575 (DelGaudio testimony that “Craig Carton basically

told me know that . . . he himself lost money with Meli”).

       On March 15, 2017, after being contacted by the FBI, Carton met with agents, the

Government, and representatives of the SEC at the U.S. Attorney’s Office. (See 10/25/18 H’rg

Tr. at 20-24 (testimony of Agent Sweeney)). Although the Government’s investigation was still

in its relatively early stages, the meeting raised additional questions for the Government

regarding Carton’s involvement with Meli. (See id.) Among other things, although claiming to

have been victimized by Meli, Carton declined to provide specifics as to the reasons for certain

wire transfers between him and Meli and failed to disclose anything about Brigade’s investment

with BSE. Shortly after the meeting, the SEC contacted Carton’s prior counsel with requests for

additional information about the wire transfers involving Carton and Meli. Ultimately, neither

the Government nor the SEC received responses to those requests for information.

       Carton’s fraud continued. In late April, Carton solicited an additional $500,000

investment from DelGaudio, which was to finance the purchase of tickets to events at Nassau

Coliseum. (Tr. 579-83). Carton, however, immediately re-directed this money to Harvey Klein,

to pay back a gambling-related loan. (GX 2314). And just weeks later, in early May, Carton

solicited a $450,000 investment from Gerard LoDuca. Carton represented to LoDuca and the

Chief Financial Officer of LoDuca’s business, Rick Kinsella, that the money would be used first

to buy out a prior investor in Carton’s ticket business and credited towards an investment by

LoDuca in the ticket business. (Tr. 690-91). Carton sent LoDuca and Kinsella an email from

“Harvey K,” suggesting to them that “Harvey K,” actually Harvey Klein, was the ticket investor

who LoDuca was buying out.



                                                 8
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 10 of 26




(GX 1102). Unbeknownst to LoDuca and Kinsella, Klein, of course, had loaned money not for

tickets but for gambling, and LoDuca’s money was never used towards any ticket-related

investment. (See GX 2313).

               Procedural History

       Carton was arrested on September 6, 2017, on a criminal complaint charging him with

securities fraud, wire fraud, and conspiracy to commit those offenses. A grand jury later

returned an indictment charging Carton with those same crimes. Carton’s trial began on October

30, 2018, and ended on November 7, when the jury convicted him on all counts.


                                                9
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 11 of 26



                The Guidelines Calculation

         The Government agrees with the Guidelines calculation in the Presentence Report.

Specifically:

            •   Counts 1, 2, and 3 are grouped, pursuant to U.S.S.G. §3D1.2(d), because the offense
                level is determined largely on the basis of the total amount of harm or loss.

            •   Because the offense of conviction has a statutory maximum term of imprisonment
                of 20 years, the base offense level is 7, pursuant U.S.S.G. §2B1.1(a)(1).

            •   Because the loss that resulted from the instant offense was greater than $3,500,000,
                but less than $9,500,000, the base offense level is increased by 18 levels, pursuant,
                U.S.S.G. §2B1.1(b)(1)(J).

            •   Because the defendant derived more than $1,000,000 in gross receipts from one or
                more financial institutions as a result of the offense, two levels are added pursuant
                to U.S.S.G. §2B1.1(b)(17)(A). 1

         Accordingly, the total offense level is 27. Because Carton is in Criminal History Category

I, the Guidelines range is 70 to 87 months’ imprisonment.

         The PSR Correctly Calculates the Loss Amount

         Carton takes issue with the loss amount in the PSR, largely because of the August 18, 2017

Forbearance Agreement between Carton and Brigade. In doing so, Carton confuses the similar

but distinct concepts of “loss” under the Guidelines and restitution. Restitution is discussed further

below.


1
  The Probation Department raised the applicability of this enhancement, and Carton does not
appear to object. While the Government did not include this enhancement in Wright or Meli’s
plea agreements, it does appear applicable here. Carton personally received more than
$1,000,000 of Brigade’s money, albeit some of it indirectly. (See GX 2311). Further, Brigade is
a “financial institution” for purposes of the Guidelines. The Guidelines define a “financial
institution” as including an “investment company.” See U.S.S.G. §2B1.1 (Definitions). An
“investment company” “includes a company substantially engaged in the business of investing in
securities of other companies.” United States v. Savin, 349 F.3d 27, 37 (2d Cir. 2003). That
definition clearly applies to Brigade, an “investment firm” that invests money on behalf of its
clients. (Tr. 44-45).



                                                 10
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 12 of 26



       As to loss under the Guidelines, Carton correctly notes that “loss shall be reduced by . . .

the money returned by the defendant or other persons acting jointly with the defendant before the

offense was detected.” U.S.S.G. §2B1.1 App. Note 3(E) (emphasis added).

       The application note goes on to explain that “[t]he time of detection of offense is the earlier

of (I) the time the offense was discovered by a victim or government agency; or (II) the time the

defendant knew or reasonably should have known that the offense was detected or about to be

detected by a victim or government agency.” Id. (emphasis added)

       Here, at the latest, Carton “knew . . . the offense was detected” on September 6, 2017, the

day he was arrested. 2 As Carton concedes, only $619,689.99 had been “returned” to Brigade

before Carton’s arrest. (See Def.’s Sent. Mem at 13 (“While Brigade did not receive the rest on

the monies owed under the Forbearance Agreement until after Mr. Carton’s arrest . . .”)). Thus,

even if additional money was later paid to Brigade under the Forbearance Agreement, executed in

August 2017, only funds actually “returned” to the victim before detection of the offense, see

U.S.S.G. §2B1.1 App. Note 3(E), not “pledged” or “promised” to be returned, should be credited

against loss under the Guidelines.

       Thus, Brigade’s “loss” for Guidelines purposes is $3,980,310.01. In addition, as reflected

in the PSR, other victims of Carton’s ticket-investment scheme lost a combined $1.32 million,


2
  While it ultimately does not make a difference to the loss amount under the Guidelines, there
are good reasons to believe that Carton knew or should have known that “the offense was
detected” before his arrest and before entering the Forbearance Agreement and paying Brigade
$616,000 on August 17, 2017. By mid-August 2017, inter alia, Carton’s co-conspirator, Meli,
had been arrested; the FBI had sought to interview Carton, and investigators sought additional
information from Carton following the interview, which was never provided; Brigade had sent
Carton a Notice of Default, see Def Sub., Ex. E at 1; Carton appears to have fraudulently induced
Brigade to enter into the Forbearance Agreement, claiming that Brigade’s money “remained with
[BSE],” see id., when in fact it had been misappropriated, and as discussed in pre-trial motion
practice, Carton had conducted numerous Internet searches related to “Ponzi scheme” and
similar topics.

                                                 11
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 13 of 26



putting the total loss amount at $5,300,310.01, i.e., easily within $3.5 million to $9.5 million range

for the 18-level enhancement under U.S.S.G. §2B1.1(b)(1)(J). Accordingly, the PSR correctly

calculates the loss amount.

                                          DISCUSSION

         The Court Should Impose a Guidelines Sentence

       The Court should impose a Guidelines sentence. Such a sentence would be sufficient but

not greater than necessary to serve the legitimate purposes of sentencing.

       A. The Nature and Circumstances of the Offense, and the Need for the Sentence
          Imposed to Reflect the Seriousness of the Offense, Promote Respect for the Law,
          and Provide Just Punishment Require a Guidelines Sentence

       To begin with, a Guidelines sentence is appropriate in light of “the nature and

circumstances of the offense,” and the “need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the offense.” 18

U.S.C. § 3553(a)(1)-(2).

       The fraud here was extremely serious and deserving of significant punishment.

       First, the scheme here involved both providing investors with fraudulent documents and

the misappropriation of investor funds, and Carton was centrally involved in both aspects of the

fraud. To induce Brigade to invest, Carton provided Brigade with fake agreements both between

Meli and AEG and between Carton and BSE. 3 He repeatedly modified legitimate emails from




3
  Carton claims that he had no knowledge that the agreements between Meli and AEG were fake.
(Def. Sub. at 8). At the same time, he does not seriously contest that he provided Brigade with a
fake agreement between him and BSE. Notably, the trial evidence showed that both the AEG
agreements and the BSE agreement was originally drafted by David Molner, and that Meli was
copied on sets of communications regarding both types of agreements. Thus, it defies logic to
think that Carton was unaware that the AEG documents, created with the same individuals, at the
same time, and for the same purposes as the BSE agreement, were legitimate while knowing that
the BSE agreement was not. Moreover, Carton dictated terms for the purported agreements
                                                 12
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 14 of 26



BSE, before forwarding them onto Brigade. (Compare, e.g., GX 2109 (original email from Fred

Mangione to Carton) with GX 930 (email from Carton to Brigade, adding references to “Barbara

[sic] Streisand” and Metallica, “a term sheet,” and a “$3mm deposit by December 19th” to the

original email from Mangione)). He created, out of whole cloth, GX 914, an email in which

Mangione purportedly told Carton to “please execute” the fraudulent Ticket Agreement between

Carton and BSE “and we will do the same.” Later, he sent LoDuca an email from Harvey Klein,

insinuating that Klein was an “investor” in Carton’s ticket enterprise. (GX 1102).

       Carton also directed and benefitted from the misappropriation of investor funds. Between

September 2016 and April 2017, Carton solicited almost over $6.5 million from investors in his

ticket enterprise, and over $5 million of this money went to Carton or to pay back money Carton

owed to others. 4 Further, Carton and Wright’s own representations to Meli notwithstanding,

significant amounts of these investor funds were used to do things other than retire gambling debts

that Carton “was under extraordinary pressure to repay.” (Cf. Carton Sentencing Submission

(“Def. Sub.”), at 8). While $500,000 of Brigade’s initial $700,000 investment was used to re-pay

a short-term loan from Harvey Klein, Carton had used most of the Klein loan proceeds—in classic

Ponzi-scheme fashion—to pay DelGaudio a purported return on his Adele tickets investment. (See

GX 2306). Similarly, on GX 2311, a summary chart of certain of Brigade’s later investments,

$500,000, or almost half of the payments reflected on the exhibit, went to Seminole Hard Rock

Casino. There, they were used to fund Carton’s subsequent gambling activity at that casino, not



between Advance and AEG, despite having no relationship with AEG, including after he had
already sent this agreements to Brigade. (See GX 276, 277, 285, 286).
4
 These figures are based on the investments by Brigade, DelGaudio, and LoDuca, discussed
above, as well as a $150,000 investment by another individual (“Investor-7”), who was
ultimately repaid his principal and interest, see PSR ¶¶ 41-47.

                                                13
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 15 of 26



repay past debts, that Carton was supposedly being “squeezed” to pay. (Cf. Def. Sub. at 9; see Tr.

711 (testimony of Seminole representative that the funds “were drawn at table games to play at a

table”)). Similarly, the $100,000 sent to “Paradise Enterprises” appears to have been used to fund

Carton’s subsequent gambling activity at Resorts World Bimini.            (See GX 3 (stipulation

identifying Paradise Enterprises as Resorts World Bimini)). As also reflected on GX 2311, Carton

sent another $250,000 to DelGaudio as another purported re-payment on DelGaudio’s Adele ticket

investment. Finally, the $2,195 sent to Headwin Global Logistics, as reflected on GX 2311,

appears to have been made in connection with shipping costs related to one of Carton’s other

fledging businesses. In short, Carton’s misappropriation of investor funds served a variety of

purposes: re-paying prior ticket investors in a Ponzi-like fashion, funding Carton’s subsequent

activities, and supporting Carton’s other business ventures. Whatever the purpose, however, the

prime beneficiary was Craig Carton.

       In short, from beginning to end, Carton was centrally and personally involved in all aspects

of this fraud, and he benefitted directly from the false representations he made to investors and

from the misappropriation of investor funds.

       Second, this was not an arms-length fraud. Carton’s victims were people with whom he

had cultivated relationships, and he used his public persona to add a further veneer of credibility.

As noted in the PSR, victims of Carton’s fraud “believed that [they] had formed a friendship with

Carton,” PSR ¶ 63, and “trusted” Carton, PSR ¶ 68. And while many of the letters in support of

Carton highlight his charitable works and—in particular, his work with the Tic-Toc Stop

Foundation—Carton’s scheme involved deceiving a fellow board member of that foundation. (See

PSR ¶ 65). Moreover, while BSE is not a “victim” of the fraud for restitution or loss purposes,

Carton traded on his years-long relationship with BSE to effect his fraud, most particularly when



                                                14
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 16 of 26



falsely telling BSE that Brigade’s $2 million wire had been sent “in error” and should be re-

directed to Carton. (Tr. 469-70 (Mangione testimony that “I trusted Craig; I believed him . . . . I

just trusted that that was sent in error”); Tr. 500 (Mangione testimony that he viewed Carton “as a

friend”)). In short, Carton took advantage of people who knew him, he believed in him, and who

trusted him.

       Third, Carton lied to his victims for months. He not only induced them to invest in the first

instance, but he also provided them with false updates about the status of their investments, even

though he knew well that he had already misappropriated their money. (See, e.g., GX 1301

(10/10/16 email from Carton to DelGaudio that “the [Adele] investment has been exhausted and

we are waiting for reconciliation on the final few shows for November”); GX 936 (3/3/17 email

from Carton to Brigade that there was “$831,615 on deposit at Barclays [and] $1,168,385

invested”)). Indeed, it bears noting that Carton continued his fraud after being interviewed by the

Government in March 2017, defrauding DelGaudio and LoDuca out of almost one million dollars

in the following months. And, as noted above, even as late as August 2017, Carton falsely

represented to Brigade that he had not received any of the money Brigade invested with Meli and

that some of Brigade’s funds were still “on deposit” at BSE. (See Def. Sub., Ex. E at 1).

       In short, this was a serious fraud that deserves a serious punishment. Carton was involved

in all aspects of the scheme; he created fake contracts and doctored-up emails and he stole investor

money to benefit himself. His victims were people who believed they had formed a relationship

with him. And his lies continued for months.

       B. The Court Should Reject Carton’s Argument that His Gambling and Childhood
          Trauma are Mitigating Factors

       The Court should reject Carton’s arguments that his gambling and childhood trauma are

mitigating factors here.


                                                15
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 17 of 26



       First, the current Sentencing Guidelines explicitly state that “[a]ddiction to gambling is

not a reason for a downward departure.” U.S.S.G. §5H1.4.

       Second, to state the obvious, Carton was convicted of participating in a ticket-investment

scheme, not of gambling related offenses. Put another way, Carton cannot claim to have been

addicted to lying to investors, creating fake contracts, altering emails, or moving misappropriated

investor funds through multiple bank accounts, i.e. the things that resulted is his conviction. At

best, Carton’s gambling was what motivated him to access more and more money. Money that

was not his. Money that he stole from his investors through fraud and deceit. And as Judge Kaplan

observed in denying a downward departure based on a gambling addiction in a fraud case, “all

crimes are committed out of motives. Many are committed out of motives created by behavior

that might be described as addictive or compulsive.” United States v. Grillo, No. 03 Cr. 0249(

LAK), 2003 WL 22999219, at *2 (S.D.N.Y. Dec. 22, 2003); see also United States v. Kim, 313 F.

Supp. 2d 295, 298 (S.D.N.Y 2004) (rejecting the defense argument that a departure for diminished

capacity was appropriate where the “alleged compulsion would only relate to the motive for [the

crime], not the [crime] itself.”)). In short, there is nothing extraordinary about crime having a

gambling-related motive so as to justify departure or variance.

       Third, that is particularly true here because Carton’s scheme was not the result of a fleeting

loss of impulse control or a frenzied attempt to repay gambling debts. Instead, as discussed above,

Carton committed a sustained and systematic fraud, involving repeated volitional conduct over at

least a year, including multiple meetings and communications with his investors, the drafting of

fake contracts, the creation of shell entities used to carry out the fraud such as TicketJones and

AdvanceM, and coordination with his co-conspirators.




                                                16
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 18 of 26



       Finally, the trauma Carton reportedly suffered as a child is tragic, abhorrent and indeed

criminal. That said, Carton’s psychologist report links the abuse to Carton’s gambling disorder

and does not appear to suggest that those events otherwise contributed to Carton committing this

crimes. (See Def. Sub., Ex. B at 13). As discussed above, Carton’s gambling disorder is not a

significant mitigating factor here. In any event, Carton’s childhood trauma does not excuse, or

even explain, his actions four decades later in stealing millions of dollars, particularly since, in the

intervening years, he has been able to lead a highly productive and successful life.

       In short, Carton’s gambling issues and reported childhood trauma do not lessen the

seriousness of the offense conduct, nor are they otherwise a substantial mitigating factor here.

       C. A Guidelines Sentence Is Necessary for General and Specific Deterrence, and to
          Protect the Public

       In addition, a Guidelines sentence is necessary for general and specific deterrence. 18

U.S.C. § 3553(a)(2)(A).

       As to specific deterrence, it is notable that this was not a crime borne out of poverty or a

result of a difficult family situation. In contrast to many defendants who come before this Court

for sentencing, Carton grew up in an upper middle class home, he benefitted from a university

education, and he made millions of dollars a year through his legitimate job. Moreover, given

Carton’s stature and profile, many doors were opened to him that would not be open to the general

public, even highly successful members of the general public.

       Further, despite having been convicted by a jury, Carton’s sentencing submission still

suggests an unwillingness to come to grips with the nature of his offense conduct. Carton blithely

asserts, for example, that he was “[u]nable to financially abide by the terms of the [Investment]

Agreement” with Brigade. (Def.’s Sent. Mem. at 10). The reason, of course, that he was “unable

to financially abide” by the Agreement was that he had stolen Brigade’s money. In the same


                                                  17
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 19 of 26



paragraph, Carton notes—apparently in support of mitigation—that “[n]otably, Brigade did not

seek payment of either $2,600,000 that it transferred to directly to Mr. Meli’s company or

approximately $384,000 of losses that were incurred in the normal course . . .” (See id.). Again,

the reason, of course, is that Carton had lied to Brigade about what happened to this money—

falsely claiming that he was a victim of Meli’s and that he did not know what happened to the

money, that he had never received any of the $2.6 million Brigade sent to Meli, and that the money

Brigade had sent directly to BSE had been either “invested” or was “on deposit,” see GX 936.

Carton also states, again in apparent mitigation, that he bought “over 3,400 tickets in connection

with the Brigade relationship.” (Def.’s Sent. Mem. at 1). It is unclear what exactly “in connection

with the Brigade relationship” means, but, as the trial record made plain, Carton’s buying

thousands of tickets on his credit card (and through another loan from Desmond Finger) after

Meli’s January 2017 arrest was certainly contrary to the representations he had made to induce

Brigade to enter into said “relationship.” 5

       Second, general deterrence is also crucial. As the Court is aware, this case, and Carton’s

trial in particular, received substantial media attention. 6 The Court’s sentence will undoubtedly

send an important message to the public.

       In this regard, the Court should reject the argument that a lenient sentence would benefit

society because it would allow Carton to return to work and “‘help educate . . . [audiences] on the

dangerous allure of extreme gambling.’”        (Def. Sub., at 5 (quoting Def. Ex. A-3)).       The


5
 In addition, as the Government noted at trial, a substantial number of the tickets Carton actually
purchased were to events other than the Barbra Streisand and Metallica tickets that formed the
basis of his agreement with Brigade.
6
 While this case would have undoubtedly received media attention, it also bears noting that
Carton himself contributed to this media attention by holding press conferences and giving
multiple interviews discussing the case.

                                                18
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 20 of 26



Government submits that the vast majority of the general public is already well aware of the

obvious “danger[s]” of “extreme gambling.” Instead, a lenient sentence, followed by a quick

return to the airwaves, would send the message that the misappropriation of investor funds, the

forging of signatures, and the creation of fake contracts and e-mails have few lasting consequences,

especially for public figures.

        Relatedly, the Court should also reject Carton’s suggestion that a non-Guidelines sentence

is necessary to help him make restitution. As a threshold matter, this argument is nearly always

available to white collar defendants and, if adopted, would simply provide fraudsters a way to

purchase their liberty at the sentencing phase. Further, it appears the defendant could use some

portion of his current assets, valued at $3.1 million, PSR ¶ 165, to contribute significantly in the

near-term to the restitution in this case. 7

        In short, a Guidelines sentence would promote specific and general deterrence, both of

which are important factors in this case.

        D. A Guidelines Sentence Would Not Result in Unwarranted Sentencing Disparities

        Further, a Guidelines sentence would not cause an unwarranted sentencing disparity.

Carton’s Guidelines range is 70 to 87 months. This Court sentenced his co-conspirator Wright to

21 months. Judge Wood sentenced co-conspirator Joseph Meli to a bottom-of-the Guidelines

sentence of 78 months.




7
  In addition, although not reflected in the “Assets” section of the PSR, it also appears that
Carton owns land in Arizona and has IRA accounts, both of which he will retain 100 percent of,
under his separation agreement with his wife. (PSR ¶ 170). In short, it appears Carton already
has significant assets which can be used to satisfy a significant portion of any restitution order in
the near-term.

                                                 19
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 21 of 26



       First, Wright and Meli both pled guilty and accepted responsibility for their conduct,

receiving a three-point Guidelines reduction, and sparing the victims and others affected by their

fraud from the time, expense, and stress of testifying. Carton did not.

       Second, with respect to Wright, Wright’s main role was to move misappropriated investor

proceeds. Wright never met with Brigade, DelGaudio, or LoDuca. There was no evidence he

was involved in, or even aware of, the fake Ticket Agreements that Carton presented to Brigade.

And Carton perpetrated the frauds of DelGaudio and LoDuca apparently without any meaningful

involvement from Wright, and as a result, Wright’s stipulated Guidelines range did not include

DelGaudio and LoDuca’s losses. Moreover, while Wright personally received approximately

$1.06 million of Brigade’s money, most of these funds went to re-pay a loan that Desmond

Finger had extended to Carton. (See GX 2308 (summary chart); Tr. 605-06 (Finger testimony

that transfer was a re-payment for a loan he had extended to Carton)). In short, the primary

beneficiary of Wright’s offense conduct was Craig Carton.

       Finally, Carton’s generosity and charitable works do not meaningfully distinguish him

from his co-conspirators or from other similarly situated defendants. To begin with, as noted

above, Carton’s relationship with one of the victims of his fraud developed through the Tic-Toc

Stop Foundation, see PSR ¶ 65, which features prominently in Carton’s sentencing submission.

In any event, as having recently sentenced Wright, the Court is aware that Wright pointed to his

own significant works of kindness and generosity in seeking a lenient sentence. Perhaps not

surprisingly, so did Meli. His sentencing submission argued that he “lived an extraordinary life

of dedication to family, good deeds, and charitable acts” and a “life of generosity” and attached

more than 100 letters in support. (See Defendant’s Sentencing Submission, United States v.

Joseph Meli, 17 Cr. 127 (KMW) (S.D.N.Y. Mar. 23, 2018), ECF No. 133 at 4-17). Among other



                                                20
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 22 of 26



things, Meli noted that his “extraordinary acts of loving kindness to all of the people he has come

across in his life” and that he had raised hundreds of thousands of dollars for acquaintances who

had been diagnosed with cancer. (See id. at 4-17.).

       Indeed, in this regard, Judge Marrero’s observations in United States v. Fishman, 631 F.

Supp. 2d 399 (S.D.N.Y. 2009), apply here. Judge Marrero recognized that in white collar cases

where the defendant can afford able counsel, the plea for leniency at sentencing follows a

“pattern”: the list of the defendant’s achievements and virtues is “long and impressive”; they are

“good family men,” “caring spouses,” “loving parents,” and “loyal and reliable to friends”; they

are “outstanding professional and business partners”; “[t]o their community’s charities and

public causes, they are generous patrons and sponsors”; and letter writers “underscore the loss

they and the larger community would suffer if deprived of the defendant’s invaluable

contributions to their public services.” Id. at 400-01. Although any defendant’s generosity and

charitable works are certainly commendable, such a presentation “is flawed by what it omits. In

particular, it makes no account of several other circumstances courts are instructed to weigh

adequately in ordering a fitting sentence: to reflect the severity of the crime; to promote general

respect for the law; to avoid unwarranted sentencing disparities; and to consider the impact of the

crime not only on its immediate victims, but on the larger social order.” Id. at 401.

       In short, Carton’s charitable works do not meaningfully distinguish him from his co-

conspirators in this case, or from many white-collar defendants more generally. And Carton’s

focus on his charitable endeavors fails to take into account the other facts courts are to take into

account in determining an appropriate sentence.

                                                 ***




                                                 21
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 23 of 26



       In short, given the nature and extent of the fraud here, Carton’s deep personal

involvement in that fraud, and the need for the sentence imposed to promote specific and general

deterrence, the Court should impose a sentence within the applicable Guidelines range.

               The Court Should Order Restitution

       The Court should also order restitution.

       The Mandatory Victims Restitution Act, 18 U.S.C. § 3663A (“MVRA”), applies to the

offense at issue because Carton’s offenses were committed by fraud or deceit. See 18 U.S.C. §

3663A(c)(1)(A)(ii).     The MVRA provides that, regardless of a defendant’s economic

circumstances, the Court, in its order of restitution, “shall order restitution to each victim in the

full amount of each victim’s losses as determined by the court.” 18 U.S.C. § 3664(f)(1)(A); see

United States v. Coriaty, 300 F. 3d 244, 253 (2d Cir. 2002) (observing “the statutory focus on the

victim’s losses and upon making victims whole”).

       The Government bears the burden of demonstrating the loss amount sustained by the victim

because of the offense. 18 U.S.C. § 3664(e). Any dispute as to the proper amount or type of

restitution is to be resolved by the court by a preponderance of the evidence. Id. “Findings of the

amount of loss may be based upon reasonable estimates.” United States v. Agate, 613 F. Supp. 2d

315, 323 (E.D.N.Y. 2009) (citing United States v. Uddin, 551 F.3d 176, 180 (2d Cir. 2009)).

       Here, the Government submits that the Court should order restitution to the victims

identified in paragraph 62 of the PSR. 8 The Government is confirming the final amounts due and

owing to those victims and will submit a proposed restitution order prior to sentencing.



8
  Carton argues that Gerard LoDuca is not entitled to restitution because he did not testify at trial.
(Def.Sub., at 35). The Court should reject this argument. There is no basis for saying that a
victim must testify at trial to be entitled to restitution. Here, based on LoDuca’s statements in
the PSR, his letter to the Court, and the testimony of his Chief Financial Officer at trial, the
Government has easily shown by a preponderance of the evidence that LoDuca lost the entirety
                                                  22
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 24 of 26



               The Court Should Impose Forfeiture

       The Court should also impose forfeiture, in the form of a money judgment for $4,599,000,

representing the amount of proceeds traceable to the commission of the offense received by Carton.

       The forfeiture statute pertaining to securities fraud broadly provides for the forfeiture of

“[a]ny property, real or personal, which constitutes or is derived from proceeds traceable to [the]

violation.” 18 U.S.C. § 981(a)(1)(C).

       In addition to seeking forfeiture of specific property that was derived from or used to

facilitate a crime, the Government may obtain a money judgment against the defendant to recover

the amount of the defendant’s crime proceeds. E.g., United States v. Baker, 227 F.3d 955, 970

(7th Cir. 2000) (a forfeiture order may include a money judgment for the amount of money

involved in an offense; the money judgment acts as a lien against the defendant personally for the

duration of his prison term and beyond).

        The amount of the money judgment should be equal to the gross proceeds of the

defendant’s crime, without deducting expenses. See, e.g., United States v. Uddin, 551 F.3d 176,

181 (2d Cir. 2009); United States v. Nicolo, 597 F. Supp. 2d 342, 347 (W.D.N.Y. 2009) (“With

respect to forfeiture of fraud proceeds under § 981, then, a defendant may be ordered to forfeit all

monies received by him as a result of the fraud, regardless of his net profits from the scheme.”);

       A money judgment is appropriate even if the defendant did not retain the proceeds of his

crime or does not have the resources to pay the money judgment. United States v. Awad, No. 06

Cr. 600 (DLC), 2007 WL 3120907, at *4-5 (S.D.N.Y. Oct. 24, 2007) (“Where a defendant lacks




of his $450,000 ticket-related investment with Carton and is entitled to that money, and
associated legal fees compensable under the MVRA, as restitution.

                                                23
         Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 25 of 26



the assets to satisfy the forfeiture order at the time of sentencing, the money judgment against the

defendant is effectively an in personam judgment in the amount of the forfeiture order.”).

        Here, as set forth in Appendix A, Carton personally received $4,599,000 from the offense

contact. Accordingly, the Court should impose a money judgment in this amount representing the

gross proceeds Carton received from his participation in the scheme. The Government will provide

a proposed money judgment prior to sentencing.

                                         CONCLUSION

        For the reasons set forth above, the Court should impose a Guidelines sentence and order

forfeiture and restitution.

Dated: New York, New York
       March 29, 2019


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney
                                              for the Southern District of New York

                                      By:     _______/s/____________________
                                              Brendan F. Quigley
                                              Elisha J. Kobre
                                              Assistant United States Attorneys
                                              Tel.: (212) 637-2190/2599




                                                24
        Case 1:17-cr-00680-CM Document 181 Filed 03/29/19 Page 26 of 26



                                       Appendix A
                                  Forfeiture Calculation

Investment                                  Amount (USD)        Source (GX)
DelGaudio 9/6/16 Investment                 999,000             2305
Brigade 12/8/16 Advance Investment          700,000             2306
Brigade 12/19/16 BSE Investment             950,000             2308
Brigade 12/19 and 12/23/16 Advance          600,000             2310, 2312
Investments
DelGaudio Spring 2017 Investments           900,000             2314
LoDuca 5/11/17 Investment                   450,000             2313


Total                                       4,599,000
